Citation Nr: 1807635	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  12-23 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for asthma. 

2.  Entitlement to service connection for rheumatoid arthritis of the right lower extremity. 

3.  Entitlement to service connection for rheumatoid arthritis of the left lower extremity. 

4.  Entitlement to an increased rating for peripheral artery disease of the right lower extremity, in excess of 20 percent.

5.  Entitlement to an increased rating for peripheral artery disease of the left lower extremity, in excess of 20 percent.

6.  Entitlement to an increased rating for chronic left shoulder strain, in excess of 10 percent.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 2007 to September 2008. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In January 2011, the RO reduced the disability rating for service-connected peripheral artery disease of each lower extremity from 20 percent to non-compensable, effective April 1, 2011, and reduced the disability rating for service-connected chronic left shoulder strain from 10 percent to non-compensable, effective April 1, 2011.  

Thereafter, in May 2012, the RO denied service connection for asthma; and in February 2013, the RO denied service connection for rheumatoid arthritis of the bilateral lower extremity.

These matters were remanded by the Board in May 2015.  In regard to asthma and the left shoulder, remand instructions are complete.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions).

The May 2015 Board decision also reinstated 20 percent ratings for peripheral artery disease of the lower bilateral extremities effective April 2011 and reinstated a 10 percent rating for left shoulder strain effective April 2011.

In September 2017, pursuant to the Board's request, a VHA expert medical opinion was entered regarding the Veteran's claimed rheumatoid arthritis, in part, in relation to his peripheral artery disease.

In October 2010, the RO granted entitlement to TDIU.  Therefore no Rice considerations are required.  Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU, either expressly raised by the Veteran or reasonably raised by the record, is part of the claim for an increased rating. 

The issues of service connection for rheumatoid arthritis of the bilateral, lower extremities and increased rating for peripheral artery disease of the bilateral, lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has asthma that is etiologically related to a disease, injury, or event which occurred in service.

2.  The left shoulder is not characterized by dislocation or nonunion.  The left shoulder exhibits pain but no limitation of range of motion.


CONCLUSIONS OF LAW

1.  An asthma disability was not incurred in active service.  38 U.S.C. §§ 1101, 1110, 1112, 1116, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).

2.  The criteria for an increased rating in excess of 10 percent for left shoulder disability are not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.71a, Diagnostic Codes 5299-5203 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by April 2012 and May 2010 letters.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2016).  The Veteran was provided VA examinations, as described below.  The examiners took into account the Veteran's reported history, current symptoms, and review of the available private and VA treatment records.  Therefore, the Board finds the examination reports to be thorough and complete and sufficient upon which to base a decision with regards to this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Pursuant to the May 2015 Board remand, VA examinations were again scheduled in April 2016 in part in regard to asthma and the left shoulder.  The Veteran failed to appear for the examinations without explanation or good cause shown.  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 CFR 3.655.  As such, the Board proceeds with adjudicating the claims.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria for Service Connection

Pertinent VA law and regulations provide that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  

Alternatively, service connection may be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303(b).  When a chronic disease becomes manifest to a degree of 10 percent within one year of a veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C. § 1112 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be more persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b) (2012).

Service Connection for Asthma

The record shows that the Veteran has a current diagnosis of asthma.  

The Veteran contends that he was diagnosed with allergies during service, and has been treated for such since discharge.  He asserts that in 2011, his treating physician realized he had asthma and not allergies.  Service treatment records (STRs) reflect the Veteran's complaints of shortness of breath on multiple occasion and allergies.  In particular, in September 2007, he complained of shortness of breath but spirometry testing was normal.  The Veteran at that time denied a history of asthma.  A June 2008 note reflects no asthma.

The Veteran was afforded an examination in May 2012.  The Veteran reported that the respiratory condition began in service and has continued to present.  The examiner opined that asthma was less likely than not incurred in or caused by service, specifically to the one-time episode of a respiratory infection with shortness of breath during service.  The examiner reasoned that spirometry testing at the time of the respiratory problem during service was normal, and there was no more evidence of any asthma problems until a PFT showed mild asthma in 2011.  In support of his opinion, the examiner cited to the pertinent evidence of record: STRs dated in September 2007 showing normal spirometry test, and a diagnosis of shortness of breath and impression of a two week history of persistent shortness of breath despite treatment with antibiotics and expectorants; and a private medical record dated in April 2011 which included spirometry results showing mild asthma with medication. 

The May 2015 Board remand found that the examination report is insufficient as the examiner failed to consider STRs showing complaints of shortness of breath on multiple occasions.  Instead, in rendering his opinion, the examiner relied on one documented complaint in service.  Additionally, the examiner did not address whether the Veteran's in-service notations of allergies are related to his current asthma. 

As previously stated, new VA examinations were scheduled, but the Veteran did not appear, therefore, the claim must be evaluated on the evidence of record.

In view of the evidence of record, the Board finds that the preponderance of the evidence is against the claim of service connection for asthma.  The May 2012 VA examiner opined that asthma was less likely than not incurred in or caused by service, specifically to the one-time episode of a respiratory infection with shortness of breath during service.  While this examination was found to be inadequate, there is no other medical opinion of record to support a determination that the asthma was incurred in service, had onset within one year of service or is otherwise related to service.

The Board has considered the lay contentions from the Veteran and other individuals who have described the Veteran's asthma condition.  Lay persons, who while competent to describe the nature and onset of asthma, are not shown to have the medical expertise to provide a diagnosis or an etiology opinion, attributing the asthma to service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

In sum, the preponderance of the evidence is against the claim of service connection.  The evidence does not show that the Veteran's asthma is the result of his military service.  There is no other basis, either shown by the evidence or otherwise alleged, upon which to warrant a grant of service connection.

Increased Rating Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C. § 1155 (2012).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 
38 C.F.R. § 4.1 (2017).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Increased Rating for Left Shoulder

The Veteran's left shoulder condition is rated under Diagnostic Code 5299-5203, at 10 percent.  The hyphenated diagnostic code indicates rating by analogy.  38 C.F.R. § 4.27 (2017).

The left shoulder increased rating claim dates from May 2010.

The Veteran is right hand dominant, as noted in the June 2010 VA examination.

Under Diagnostic Code 5203, impairment of the clavicle, 20 percent is warranted for dislocation, 20 percent is warranted for nonunion with loose movement, 10 percent without loose movement of the clavicle.  Malunion of the clavicle is 10 percent.

Normal range of motion in the shoulder is from 0 to 180 degrees of flexion, 0 to 180 degrees of abduction, and 0 to 90 degrees of external and internal rotation.  Flexion or abduction limited to 90 degrees equates to shoulder level.  38 C.F.R. § 4.71, Plate I.

The Veteran appeared for a VA examination in June 2010.  The examiner diagnosed chronic left shoulder strain, presently quiescent, characterized by pain with flare-ups.  The left shoulder showed no signs of ankylosis, edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation or guarding of movement.  The left shoulder x-ray findings were within normal limits.  Range of motion was normal, as flexion and abduction was 180 degrees each, and external and internal rotation was 90 degrees each.  ROM was not limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The Veteran reported pain with flare-ups and history of flare-ups.

An October 2010 private treatment record showed subjective complaints of left shoulder pain.  

As previously stated, new VA examinations were scheduled, but the Veteran did not appear, therefore, the claim must be evaluated on the evidence of record.

The evidence does not support a rating for the left shoulder disability in excess of 10 percent.  There is no dislocation of the clavicle or nonunion with loose movement of the clavicle.  While the Veteran reports left shoulder flare-ups of pain, range of motion was normal, even upon repetitive use.  X-ray diagnostics were normal.  

The Board has reviewed the Diagnostic Codes and found no further Codes applicable to the Veteran's increased rating claim for the left shoulder.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  There is no evidence here that the Veteran's left shoulder 10 percent disability rating does not fully encompass the functional loss.  There is no limitation of motion as a result of pain.  The Veteran also did not experience any additional loss in range of motion as a result of repetitive use testing during the VA examinations.  Consequently, the Board does not find that a higher compensable rating is warranted on the basis of functional loss.  

The Board has fully considered the evidence in light of the benefit-of-the-doubt rule, however, no rating higher than 10 percent is warranted for the left shoulder disability by the evidence of record.  See 38 U.S.C. § 5.107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for asthma is denied. 

Entitlement to an increased rating for chronic left shoulder strain, in excess of 10 percent, is denied.




REMAND

By November 2017 statement, the Veteran indicated he had enclosed new argument and/or evidence and requested RO consideration of the evidence.  Upon review, this evidence and argument is duplicate of evidence of record, except for new evidence relating to the claim for service connection of rheumatoid arthritis of the bilateral, lower extremities.  The new evidence also includes a September 2017 VHA expert opinion as to the rheumatoid arthritis.  Therefore, the claim of service connection for rheumatoid arthritis is remanded for RO consideration of new evidence and argument.

A critical question is whether the Veteran suffers from rheumatoid arthritis which was misdiagnosed as peripheral artery disease.  Therefore, the Board finds the increased rating claims for peripheral artery disease of the bilateral, lower extremities inextricably linked with the service connection claim for rheumatoid arthritis of the bilateral, lower extremities, and so defers adjudication on those claims.

Accordingly, the case is REMANDED for the following action:

The RO is requested to review the new evidence of record as to the (1) service connection for rheumatoid arthritis of the bilateral lower extremities and 
(2) increased rating claims for peripheral artery disease of the bilateral, lower extremities.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


